Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20         Page 1 of 7 PageID 1764



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

REGINALD DARRELL TAYLOR,                  §
                                          §
             Plaintiff,                   §
                                          §
V.                                        §          No. 3:19-cv-1764-K
                                          §
ACADEMIC PARTNERSHIPS LLC,                §
ET AL.,                                   §
                                          §
             Defendants.                  §

             MEMORANDUM OPINION AND ORDER DENYING
                 MOTION FOR RECONSIDERATION

      In this pro se matter that United States District Judge Ed Kinkeade referred

to the undersigned United States magistrate judge for pretrial management under

28 U.S.C. § 636(b) and a standing order of reference, the Court entered judgment

dismissing Plaintiff Reginald Darrel Taylor’s claims with prejudice on August 29,

2020, see Dkt. No. 141, and denied Taylor’s September 16, 2020 motion for leave and

to reinstate case [Dkt. No. 142], which the Court construed as made under Federal

Rule of Civil Procedure 59(e), on September 30, 2020, see Dkt. No. 143.

      Taylor then filed, on November 12, 2020, a Motion for Leave to Extend Time

and Brief in Support, moving the Court to extend his time to file a notice of appeal by

90 days. See Dkt. No. 144.

      And, because Taylor’s latest motion was filed within 60 days of the Court’s

denial of his Rule 59(e) motion, the Court construed the motion as made under

Federal Rule of Appellate Procedure 4(a)(5) and granted the motion to the extent it

extended Taylor’s deadline to file a notice of appeal to Monday, November 30, 2020.
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20           Page 2 of 7 PageID 1765



See Dkt. No. 145. Defendant Academic Partnerships, LLC (“AP”) now moves the

Court to reconsider its order. See Dkt. No. 146.

                          Legal Standards and Analysis

I.    Federal Rule of Civil Procedure 54(b) governs reconsideration of the order
      granting the construed motion for extension.

      Because the Court did not anticipate that AP would oppose the construed Rule

4(a)(5) motion for extension, it entered the order on the motion prior to receiving a

response from AP.

      But the order is interlocutory. As such, reconsideration is governed by Federal

Rule of Civil Procedure 54(b), which “authorizes the district court to ‘revise[ ] at any

time’ ‘any order or other decision ... that does not end the action.’” Taylor v. Denka

Performance Elastomer LLC, Civ. A. No. 17-7668, 2018 WL 1010186, at *2 (E.D. La.

Feb. 22, 2018) (quoting FED. R. CIV. P. 54(b); citing Austin v. Kroger Texas, L.P., 864

F.3d 326, 336 (5th Cir. 2017) (“Under Rule 54(b), ‘the trial court is free to reconsider

and reverse its decision for any reason it deems sufficient, even in the absence of new

evidence or an intervening change in or clarification of the substantive law.’” (quoting

Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990)

(citing FED. R. CIV. P. 54(b)), abrogated on other grounds by Little v. Liquid Air Corp.,

37 F.3d 1069, 1075 n.14 (5th Cir. 1995) (en banc)))); see also Dallas Cnty., Tex. v.

MERSCORP, Inc., 2 F. Supp. 3d 938, 950 (N.D. Tex. 2014) (“‘Although the precise

standard for evaluating a motion to reconsider under Rule 54(b) is unclear, whether

to grant such a motion rests within the discretion of the court[,]’” which should

“determine ‘whether reconsideration is necessary under the circumstances.’”

                                          -2-
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20           Page 3 of 7 PageID 1766



(citations omitted)).

      Thus, the “flexible” nature of Rule 54(b) “reflect[s] the ‘inherent power of the

rendering district court to afford such relief from interlocutory [orders] as justice

requires.’” Austin, 864 F.3d at 337 (quoting Cobell v. Jewell, 802 F.3d 12, 25-26 (D.C.

Cir. 2015)). And, here, Rule 54(b) allows the Court to treat AP’s motion for

reconsideration as a response to the construed Rule 4(a)(5) motion and now reconsider

that motion de novo with the benefit of AP’s arguments.

II.   The excusable neglect standard governs Taylor’s request for an extension.

      A “district court may extend the time to file a notice of appeal if: (i) a party so

moves no later than 30 days after the time prescribed by this Rule 4(a) expires; and

(ii) ... that party shows excusable neglect or good cause.” FED. R. APP. P. 4(a)(5)(A). As

the structure of the rule implies, “[t]he good cause and excusable neglect standards

have ‘different domains.’ They are not interchangeable, and one is not inclusive of the

other.” FED. R. APP. P. 4 advisory committee’s note, 2002 Amendments, Subdivision

(a)(5)(A)(ii) (quoting Lorenzen v. Employees Ret. Plan, 896 F.2d 228, 232 (7th Cir.

1990)).

      “A more structured and exacting analysis is appropriate where a party seeks

protection from his own negligence; where a litigant is the victim of unforeseeable

circumstances, however, justice permits greater discretion.” Price v. General Cable

Indus., Inc., 466 F. Supp. 2d 610, 613 (W.D. Penn. 2006). And the Rule’s subsequent

addition of a good-cause option “‘expand[ed] to some extent the standard for the grant

of an extension of time,’ showing that excusable neglect should not be equated with


                                          -3-
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20           Page 4 of 7 PageID 1767



‘good cause,’ much less with the broader concept of ‘cause.’” In re Heartland Steel,

Inc., No. 1:03-CV-802-DFH, 2003 WL 23100035, at *3 n.1 (S.D. Ind. Dec. 16, 2003)

(citation omitted).

       “The good cause standard” “is applicable ‘in situations in which there is no fault

– excusable or otherwise.’ In those situations, an extension of time is necessary

because of something that was entirely beyond the control of the moving party, such

as where ‘the Postal Service fails to deliver a notice of appeal.’” Tuesno v. Jackson,

No. 5:08-cv-302(DCB)(JMR), 2013 WL 685928, at *4 (S.D. Miss. Feb. 25, 2013)

(quoting FED. R. APP. P. 4 advisory committee’s note, 2002 Amendments, Subdivision

(a)(5)(A)(ii)).

       And a court’s determination as to excusable neglect

       is at bottom an equitable one, taking account all of the relevant
       circumstances surrounding the party’s omission. These include ... the
       danger of prejudice ..., the length of the delay and its potential impact
       on judicial proceedings, the reason for the delay, including whether it
       was within the reasonable control of the movant, and whether the
       movant acted in good faith.

Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 820 (5th Cir. 2007) (quoting

Midwest Employers Cas. Co. v. Williams, 161 F.3d 877, 879 (5th Cir. 1998) (quoting,

in turn, Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395

(1993)); internal quotation marks omitted); see also Bennett v. GEO Grp., Inc., Nos.

12-60017, 12-60348, 2013 WL 5916765, at *3 (5th Cir. May 22, 2013) (per curiam)

(“Stotter and Pioneer demonstrate that where attorneys” – whose fault is attributable

to their clients – “fail to file in a timely fashion because of ‘inadvertence, mistake, or

carelessness,’ the neglect may be excusable. Moreover, these cases reinforce the fact

                                          -4-
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20            Page 5 of 7 PageID 1768



an equitable standard is used to determine excusable neglect.” (citations omitted)).

       “Although courts must ‘tak[e] account of all relevant circumstances

surrounding the party’s’ error, the merits of the underlying appeal are not relevant

to the question of whether ‘the failure to comply with a filing deadline is attributable

to negligence.’” In Re Prism Graphics, Inc., 666 F. App’x 355, 357 (5th Cir. 2016) (per

curiam) (quoting Pioneer, 507 U.S. at 394-95; citation omitted). And, regardless which

standard applies, the rules now “require only a ‘finding’ of excusable neglect or good

cause and not a ‘showing’ of them.” Krepps v. Gov’t of the V.I., No. CRIM.A.1999/0047,

2009 WL 1117297, at *2 n.5 (D.V.I. Apr. 22, 2009) (quoting and citing FED. R. APP. P.

4 advisory committee’s note, 1998 Amendments, Subdivision (b)).

III.   Under these circumstances, the Court finds excusable neglect to grant Taylor
       an extension of time under Rule 4(a)(5).

       Here, absent an extension of time, the prescribed time for Taylor to file a notice

of appeal was October 30, 2020, thirty days after the Court denied his construed Rule

59(e) motion. See FED. R. APP. P. 4(a)(1); FED. R. APP. P. 4(a)(4)(A)(iv).

       In his construed motion for extension, Taylor explains that his need for more

time (and implicitly his failure to file a timely notice of appeal) is because his access

to the law library at Southern Methodist University has been limited due to the

ongoing COVID-19 global pandemic and because he sustained an injury to both his

hands on August 22, 2020. See Dkt. No. 144 at 1-2.

       AP counters that Taylor was able to file his Rule 59(e) motion on September

16, 2020, some 26 days after he allegedly sustained his hand injuries; that Taylor has

managed to file some 20 legal briefs while using public law libraries throughout this

                                          -5-
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20         Page 6 of 7 PageID 1769



pandemic; and that the Court previously admonished Taylor that “restricted access

to legal resources during the pandemic” together with Taylor’s other reasons “‘are not

persuasive, let alone good cause, for granting any further extensions.’” Dkt. No. 146

at 7-9 (quoting Dkt. No. 137 (electronic order in which Judge Kinkeade then granted

Taylor a two-week extension)). AP further argues that it would be prejudiced by

allowing Taylor an extension and that Taylor’s “repeated pattern of dilatory conduct

of requiring multiple extensions and/or extremely lengthy extensions on his deadlines

and/or failing to comply with the Court’s Local Rules, the Court’s Orders in this case,

and the Federal Rules of Civil Procedure have severely prejudiced AP by prolonging

a ruling in this case and causing AP to incur unnecessary legal fees and expenses by

having to respond to Plaintiff’s meritless filings and/or seek relief from the Court.”

Id. at 9-10 (footnotes omitted).

      The Court is familiar with the prosecution of this matter and that Taylor’s pro

se status has presented challenges to bringing this case to an efficient conclusion.

But, in managing this case, the Court has generally allowed Taylor at least one

extension of time. And those past extensions of time should not now be held against

him to deny him an extension of time to file a notice of appeal – an extension that is

necessarily limited in duration by the Federal Rules of Appellate Procedure. See FED.

R. APP. P. 4(a)(5)(C) (“No extension under this Rule 4(a)(5) may exceed 30 days after

the prescribed time or 14 days after the date when the order granting the motion is

entered, whichever is later.”).

      Further, applying the identified factors to these circumstances, AP may be


                                         -6-
Case 3:19-cv-01764-K-BN Document 147 Filed 11/20/20           Page 7 of 7 PageID 1770



prejudiced by incurring legal expenses to respond should Taylor ultimately notice an

appeal by the extended deadline, but that prejudice is outweighed by the prejudice

Taylor would incur should the Court deny him an extension. The delay between

Taylor’s prescribed deadline to appeal and his filing a construed motion for extension

is not lengthy. Nor is the extension to file a notice of appeal allowed by the previous

order. The Court also accepts as reasonable the need for Taylor to access a public law

library to research issues to raise on appeal, a step all litigants should take prior to

filing a one-page notice of appeal. And all sides can acknowledge that the global

pandemic – particularly the recent uptick in local COVID-19 infections – has limited

public access to facilities such as law libraries.

      At bottom, considering the applicable factors and the equities, the Court finds

excusable neglect to justify an extension of time under Rule 4(a)(5). Cf. Stotter, 508

F.3d at 820 (noting that “more leeway” is given “to a district court’s determination of

excusable neglect when the district court grants the motion for an extension of time”

(citation omitted)).

                                      Conclusion

      For these reasons, the Court DENIES the motion for reconsideration [Dkt. No.

146] and affirms its decision to extend Taylor’s deadline to file a notice of appeal.

      SO ORDERED.

      DATED: November 20, 2020

                                         ________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE


                                           -7-
